DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Takeyama (JP2017217791A, hereinafter “Takeyama JP’791”) in view of Goya et al. (EP 3153273).
Regarding claim 1, Takeyama JP’791 teaches a fabricating apparatus (FIG. 1) comprising: 
a heater configured to heat a first fabrication material layer formed of a fabrication 5material layer (heating unit 5; [0036]; FIG. 1); 
a discharger configured to discharge a molten fabrication material onto an upper surface of the first fabrication material layer heated by the heater, to form a second fabrication material layer on the first fabrication material layer (ejection nozzle 11; [0016]; FIG. 1); and 
a controller configured to control a heating of the heater according to shape data of a fabrication object (e.g., control unit 100 creates and models instructions based on slice data of the lowest layer generated; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that 10the first fabrication material layer does not exceed a threshold temperature defined by the fabrication material when the heater heats a specified range on the first fabrication material layer, the i.e., within an acceptable range having a lower and an upper limit [0056]).
Notwithstanding that Takeyama JP’791 teaches that the arrangement of heaters 52 is not limited and may be appropriately selected as circumstances require (see e.g., [0036]), this reference does not expressly teach the limitation wherein the heater heats the first fabrication material from above. However, Goya teaches a heater that heats the first fabrication material layer from above the first fabrication material layer (laser included in laser heating control mechanism 100 heats the target object 110 (e.g., first fabrication material layer) from above, Abstract; [0013]-[0015]; FIG. 1; claims 1-7). The references as combined are analogous in the field of layered deposition in the shaping of three-dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to heat the layers of Takeyama JP’791 from above the fabrication material layer in order to control the heat irradiated/transmitted (e.g., via beam diameter) to the target material layer as desired by Goya ([0014]).
Examiner notes that, in addition to Takeyama JP’791, Goya also teaches a controller for the heater (see e.g., [0018]-[0019]).
Regarding claim 2, Takeyama JP’791 teaches wherein the controller includes a data analyzer configured to analyze shape data of the fabrication object, including shape data of the first fabrication material layer and 15shape data of the second fabrication material layer, so as to determine the specified range ([0045], [0054]; FIG. 13). 
Regarding claim 3, Takeyama JP’791 teaches wherein the data analyzer is further configured to determine a portion for which heating is to be reduced within the specified range according to the shape data, to obtain position coordinates of a site to be 25heated by the heater, and wherein the controller is further configured to control, according to the position coordinates of the site, an intensity of the heater toward the portion for which the heating is reduced (area heated, [0045], [0046], [0054]-[0056]).
Regarding claim 4, Takeyama JP’791 teaches wherein the specified range further includes a portion of the first fabrication material layer corresponding to a tapered portion, a micro-shape portion, a thin line portion, and a thinned portion of the fabrication object determined from the shape data, and wherein the controller is further configured to reduce the heating by the heater for the specified range of the first fabrication material layer ([0045]-[0046]).
Regarding claim 5, Takeyama JP’791 teaches a 39Client Ref. No. FN201805238temperature sensor to measure a temperature of a position on the first fabrication material layer being heated by the heater, wherein the controller is further configured to control the intensity of the heater so that the temperature measured by the temperature sensor does not exceed the threshold temperature ([0037]).  
Regarding claim 6, Takeyama JP’791 teaches wherein the threshold temperature is a carbonization temperature of the fabrication material ([0035], [0056]; Additionally, Examiner notes that one of ordinary skill in the art would understand that a suitable temperature is below a carbonization temperature – i.e., below the temperature above which a given material begins to degrade).
Regarding claim 7, Takeyama JP’791 teaches wherein the controller is further configured to control the heater to heat the first fabrication material layer so that a temperature of at least a region of the first fabrication material layer that contacts the molten fabrication material is a melting temperature of the fabrication material or higher ([0016]-[0017]).
Regarding claim 8, Takeyama JP’791 teaches wherein the controller is further configured to change at least one of a drive time per unit time and a drive current of the heater to control a heating intensity of the heater (e.g., heating time, [0037], [0048], [0049]).
Regarding claim 9, Takeyama JP’791 teaches wherein the heater is configured to heat the first fabrication material layer without contacting the first fabrication material layer (see e.g., [0022], the heater heats the chamber that heats the material layer).
Regarding claim 11, Takeyama JP’791 teaches the fabrication system comprising the fabricating apparatus according to claim 1 (see above).
Regarding claim 12, Takeyama JP’791 teaches a fabricating method to be executed by a fabricating apparatus, the fabricating method comprising: 
preparing,with the fabricating apparatus, a first fabrication material layer formed of a fabrication material ([0016]); 
heating the first fabrication material layer with the fabricating apparatus from above the fabrication material layer (heating unit 5; [0036]; FIG. 1); and 
discharging, with the fabricating apparatus, a molten fabrication material onto an upper surface of the first 40Client Ref. No. FN201805238 fabrication material layer heated by the heating, to form a second fabrication material layer on the first fabrication material layer, the heating including controlling (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13), with the fabricating apparatus (ejection nozzle 11; [0016]; FIG. 1), 
wherein the heating includes controlling the heating according to shape data of a fabrication object (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that the first fabrication material layer does not exceed a threshold 5temperature defined by the fabrication material when a specified range on the first fabrication material layer is heated, the specified range including a portion of the first fabrication material layer corresponding to a peripheral portion of the fabrication object (The heating controller is configured to heat so that the temperature is suitable – i.e., within an acceptable range having a lower and an upper limit [0056]).
Notwithstanding that Takeyama JP’791 teaches that the arrangement of heaters 52 is not limited and may be appropriately selected as circumstances require (see e.g., [0036]), this reference does not expressly teach the limitation wherein the heater heats the first fabrication material from above. However, Goya teaches a heater that heats the first fabrication material layer from above the first fabrication material layer (laser included in laser heating control mechanism 100 heats the target object 110 (e.g., first fabrication material layer) from above, Abstract; [0013]-[0015]; FIG. 1; claims 1-7). The references as combined are analogous in the field of layered deposition in the shaping of three-dimensional objects. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to heat the layers of Takeyama JP’791 from above the fabrication material layer in order to control the heat irradiated/transmitted (e.g., via beam diameter) to the target material layer as desired by Goya ([0014]).
Examiner notes that, in addition to Takeyama JP’791, Goya also teaches a controller for the heater (see e.g., [0018]-[0019]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama JP’791 in view of Goya as applied to claim 1 above, and in further view of Siebeneich (DE 102016200522).
Regarding claim 10, the references as combined do not expressly teach wherein the heater is a light emission device to emit laser light. However, Siebeneich teaches wherein the heater is a light emission device to emit laser light ([0026]; FIGS. 2, 4). The references as combined are analogous in the field of molten-state three-dimensional printing (Siebeneich, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to include laser light as a heating source in order to combine layers of molten fusible material as desired by Siebeneich (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10, respectively, of copending Application No. 16/236,819 (hereinafter “Takeyama ‘819”) in view of Takeyama JP’791.
Claim 1 of Takeyama ‘819 recites a heater configured to heat a first fabrication material layer formed of a fabrication material from above the first fabrication material layer (lines 2-3); a discharger configured to discharge a melted fabrication material onto the first fabrication material layer heated by the heater, to stack a second fabrication material layer on the first fabrication material layer (lines 4-6); and a controller configured to control a heating amount of the heater according to shape data when the heater heats the first fabrication material layer (lines 7-8). Claim 1 of Takeyama ‘819 lacks the limitation wherein the heater is heated according to shape data. However, Takeyama JP’791 teaches the limitation wherein the heater is heated according to shape data (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that 10the first fabrication material layer does not exceed a threshold temperature defined by the fabrication material when the heater heats the first fabrication material layer (The heating controller is configured to heat so that the temperature is suitable – i.e., within an acceptable range having a lower and an upper limit [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify heating according to shape data in order to provide suitable temperature conditions as desired by Takeyama JP’791 ([0056]).
Claim 10 of Takeyama ‘819 recites a fabricating method to be executed by a fabricating apparatus (line 1), the fabricating method comprising: preparing a first fabrication material layer formed of a fabrication material with the fabricating apparatus (lines 3-4); heating the first fabrication material layer with the fabricating apparatus (line 5); and discharging, with the fabricating apparatus, a melted fabrication material to the first fabrication material layer heated by the heating, to stack a second fabrication material layer on the first fabrication material layer (lines 6-8), the heating including controlling a heating amount according to shape data with the fabricating apparatus (lines 9-10). Takeyama ‘819 lacks the limitation wherein heating is controlled according to shape data. However, Takeyama JP’791 teaches the limitation wherein heating is controlled according to shape data (control unit 100; [0037], [0045], [0046], [0054], [0058]; FIGS. 1, 13) so that 10the first fabrication material layer does not exceed a threshold temperature defined by the fabrication material when the heater heats the first fabrication material layer (The heating controller is configured to heat so that the temperature is suitable – i.e., within an acceptable range having a lower and an upper limit [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify heating according to shape data in order to provide suitable temperature conditions as desired by Takeyama JP’791 ([0056]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The claim objection and rejection under § 112(b) are withdrawn in view of Applicant’s instant claim amendments.
However, Applicant's arguments filed June 18, 2021, have been fully considered but they are not persuasive. Applicant raises two principle arguments. These arguments – that neither reference teaches the limitation of a first fabrication material layer heated from above, nor do the references teach a controller that controls heating of the first fabrication material – is obviated in view of the new rejection that includes Goya.
Similarly, Applicant’s argument with respect to Siebeneich not teaching heating controls is obviated in view of the instant rejection.
Applicant’s double patenting rejection is presently maintained in view of the instant claim amendments to this and the cited co-pending patent application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745



/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 9, 2021